Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the ANE.I filed on 04/13/2021. Claims 1-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 05/18/2020 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method and a system for explicit signals personalized search. The detailed implementation indicates: (1) A method performed by a user device, comprising: receiving an explicit declaration from a user of the user device in real time without the user device prompting the user; (2) Determining that the explicit declaration from the user begins with an identifier for a digital personal assistant; (3) In accordance with determining that the explicit declaration from the user begins with the identifier, determining that the explicit declaration from the user is intended to influence a subsequent recommendation; (4) In accordance with the determination that the explicit declaration from the user is intended to influence the subsequent recommendation, causing a recommendation rule to be generated based on the explicit declaration, the recommendation rule defining a manner in which the subsequent recommendation is provided; and (5) Providing the subsequent recommendation to the user in accordance with the recommendation rule.
Pertinent Art
4.	Jones et al, US 20110040756, discloses providing recommendation based on user’s activity such as behavioral characteristics and profiles.
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


~TBD~


Hung Le
04/19/2021

/HUNG D LE/Primary Examiner, Art Unit 2161